EXHIBIT Cleco Corporation 2030 Donahue Ferry Road PO Box 5000 Pineville, LA71361-5000 Tel 318.484.7400 www.cleco.com NEWS RELEASE Investor Contacts: Media Contact: Cleco Corporation: Cleco Corporation: Ryan Gunter Robbyn Cooper (318) 484-7724 (318) 484-7136 Rodney J. Hamilton (318) 484-7593 For Immediate Release Cleco Corp. reports full-year 2008 earnings Cleco Power long-term RFP low bidder announced PINEVILLE, La., Feb. 26, 2009 – Cleco Corp. (NYSE: CNL) reported today 2008 net income applicable to common stock of $102.1 million, down $49.2 million from the $151.3 million recorded in 2007.Included in 2007 net income was a $72.2 million net gain from the Acadia partnership settlement with Calpine Corp. (Calpine) and the Calpine bankruptcy claim. On an earnings per share basis, Cleco recorded earnings of $1.70 per diluted share in 2008, down $0.84 per share from the $2.54 per share recorded in 2007.Included in 2007 earnings was $1.22 per share from the Acadia partnership settlement and the Calpine bankruptcy claim. For the fourth quarter of 2008, net income applicable to common stock was $13.5 million, or $0.22 per diluted share, up $0.02 per share from the $0.20 per share in “Although Cleco faced many challenges in 2008, I am pleased to say that we did not waiver from our strategy and produced a solid year,” said Michael Madison, president and CEO of Cleco Corp. “In 2008, we issued securitized storm recovery bonds to pay for our unrecovered restoration costs from hurricanes Katrina and Rita and to establish a $50 million restricted storm reserve fund.Having the storm reserve in place helped us to reach a consensus with the Louisiana Public Service Commission (LPSC) on the treatment of 2008 storm costs from hurricanes Gustav and Ike. We also completed the financing of Rodemacher Unit 3 in 2008.In 2009, we should see the benefits of our past efforts as we prepare for commercial operation of Rodemacher Unit 3, which also is the time we should begin to realize the results of our new base rate plan.” more Cleco
